Citation Nr: 1743304	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, with extrusion at L5-S1.

2.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, right lower extremity, femoral nerve, as secondary to service-connected degenerative joint disease of the lumbar spine, with extrusion at L5-S1.

3.  Entitlement to a disability rating in excess of 10 percent from March 18, 2014 until January 6, 2015, and 20 percent thereafter, for radiculopathy, right lower extremity, sciatic nerve, as secondary to service-connected degenerative joint disease of the lumbar spine, with extrusion at L5-S1.


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to June 1989, from November 1990 to May 1997, and from October 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and the Appeals Management Center (AMC).  A May 2010 rating decision granted entitlement to service connection increased disability rating for service-connected degenerative joint disease, lumbar spine, with extrusion at L5-S1(herein back disability), and assigned a 20 percent disability rating, effective November 4, 2009.  

The Veteran's service-connected back disability contemplates disc space narrowing, and in a February 2016 rating decision, service connection was awarded for radiculopathy of the right lower extremity femoral and sciatic nerves.  An initial evaluation of 20 percent was granted for radiculopathy of the femoral nerve, effective January 6, 2016.  Separately, an evaluation for radiculopathy of the right sciatic nerve was granted, with a 10 percent evaluation assigned beginning March 18, 2014 and a 20 percent evaluation assigned beginning January 6, 2015.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Therefore, the disability ratings assigned to the Veteran's radiculopathy of the lower right extremity are part of the claim for an increased rating for a low back disability and are properly before the Board. 

The Veteran testified at a June 2015 Board hearing before the Board.  The hearing only addressed issues previously on appeal-service connection claims for hearing loss and a heart disability-which were granted in the February 2016 rating decision.  Although originally requested in the November 2013 VA Form 9, the hearing did not address the Veteran's increased rating for back disability.  The Board notes, however, that the Veteran subsequently withdrew that hearing request.  In a July 2014 submission, the Veteran stated that "I do not request an in person hearing or a video hearing" and in a February 2015 submission on a VA letter asking about his hearing request, the Veteran stated "just make a decision without a hearing" and checked a box indicating that he wanted to withdraw his Board hearing request.  As such, with respect to Veteran's previous hearing request, the Board will consider that hearing request withdrawn.

The case was most recently before the Board in August 2016, and the issues were remanded for additional development.  The requested development on remand having been accomplished, these issues are again before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's degenerative joint disease of the lumbar spine is not productive of forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months during the relevant period.

2.  During the period on appeal, the Veteran's radiculopathy of the right lower extremity was productive of no more than moderate incomplete paralysis of the femoral nerve.

3.  From March 18, 2014 to January 5, 2015, the Veteran's radiculopathy of the right lower extremity was productive of mild incomplete paralysis of the sciatic nerve.

4.  From January 6, 2015, the Veteran's radiculopathy of the right lower extremity has been productive of moderate incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2016).

2.  During the period on appeal, the criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, femoral nerve, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), DC 8526 (2016).

3.  From March 18, 2014 to January 5, 2015, the criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, sciatic nerve, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), DC 8520 (2016).

4.  From January 6, 2015, the criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, sciatic nerve, have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Increased Rating for Back Disability

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  § 4.25. 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

As discussed in further detail below, the Board finds that a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is not warranted.

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in February 2010, April 2011, March 2014, January 2016, November 2016, and March 2017.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected degenerative joint disease of the lumbar spine.  

As reflected in each of the above-cited VA examination reports, the Veteran does not have symptoms productive of forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Throughout the period on appeal, the Veteran's forward flexion of the thoracolumbar spine was 50 degrees or more.  All of the VA examinations noted that the Veteran did not have favorable ankylosis of the entire thoracolumbar spine, or that the Veteran's entire cervical spine and entire thoracolumbar spine were fixed in flexion or extension.  Furthermore, there is no evidence of record indicating that the Veteran experienced symptomatology warranting a higher disability evaluation. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  Although the most recent VA examination indicated that the Veteran's pain caused a limited range of motion, there was no additional loss of function or range of motion after three repetitions.  Furthermore, the evidence does not show that, even with consideration of pain and the functional impact of pain, that the Veteran had limitation of motion equivalent to 30 degrees or less forward flexion or favorable ankylosis of the thoracolumbar spine.

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Therefore, a higher evaluation of 40 percent under the General Rating Formula is not warranted.

The Board has also considered whether a higher evaluation is warranted under DC 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a. 

Intervertebral disc syndrome (IVDS) may be evaluated under the General Rating Formula or under the IVDS Formula whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6). 

Under the IVDS Formula, a 40 percent disability rating is the next higher rating that is provided for intervertebral disc syndrome based on incapacitating episodes.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  C.F.R. § 4.71a, DC 5243, Note (1).

VA examiners in February 2010 and March 2017 noted that the Veteran had IVDS of the thoracolumbar spine, but did not have any incapacitating episodes within the last 12 months.  In addition, there is no medical evidence on file showing incapacitating episodes of such requiring bed rest prescribed by a physician.  As there are no VA treatment records for incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As discussed below, the Veteran is already in receipt of disability ratings for femoral and sciatic nerve involvement of the right lower extremity.  Therefore, the question is whether the Veteran has any other associated neurological abnormalities associated with his lumbar spine disability.  VA treatment records do not show that the Veteran has any other neurological abnormalities associated with his lumbar spine disability.  Notably, the Veteran has made no report, and review of the electronic record shows no evidence, of any other objective neurologic abnormalities associated with the lumbar spine disability.  At an April 2011 VA examination, the Veteran subjectively reported having erectile dysfunction, but there is no evidence of record suggesting that this disability has been diagnosed as being etiologically related to the spine disorder..  Furthermore, later VA examinations are silent for reports of erectile dysfunction.  As such, there is no evidence of record to warrant any additional separate disability ratings on this basis.  

For the foregoing reasons, the Board finds that a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is not warranted.  

II.  Increased Rating for Radiculopathy, Right Lower Extremity

As previously discussed, under the General Rating Formula, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124(a), if supported by objective medical evidence.  Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  
Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the femoral nerve is rated under DC 8526.  Under this diagnostic code, 10, 20, and 30 percent disability ratings are assigned when incomplete paralysis of the femoral nerve is mild, moderate, and severe, respectively.  A 40 percent disability rating is assigned for complete paralysis of the femoral nerve with paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, DC 8526.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520. 38 C.F.R. § 4.124a.  Under this diagnostic code, 10, 20, and 40 percent ratings are assigned when incomplete paralysis of the sciatic nerve is mild, moderate, or moderately severe.  38 C.F.R. § 4.124a, DC 8520.  A 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 
The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In this case, the Veteran is in receipt of a 20 percent rating for femoral nerve involvement of the right lower extremity, effective January 6, 2016; a 10 percent rating for sciatic nerve involvement of the right lower extremity, effective March 18, 2014, and a 20 percent rating for sciatic nerve involvement of the right lower extremity, effective January 6, 2015.
During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA examinations in March 2014, January 2016, November 2016, January 2017, and March 2017.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected right lower extremity radiculopathy of the femoral and sciatic nerves.  

At no time during the period on appeal has the evidence demonstrated severe incomplete paralysis of the right femoral or sciatic nerve, the next higher available rating, nor has complete paralysis been demonstrated by the evidence of record.  In fact, the January 2017 VA examiner found no functional impairment and determined the Veteran's disability caused mild to moderate physical limitations.  Throughout the relevant time period, the Veteran had normal muscle strength and no atrophy.  Deep tendon reflexes of the right knee and ankle were normal (+2), except for the most recent March 2017 VA examination which showed a hypoactive (+1) ankle reflex.  Although the Veteran indicated that he experienced severe intermittent pain and numbness during the January 2017 VA examination, such neurological impairment is wholly sensory.  See 38 C.F.R. § 4.124a.  Furthermore, VA examiners assessed the Veteran's radiculopathy as moderate incomplete paralysis.  See January 2016, November 2016, January 2017, and March 2017 VA Examinations.  As such, the Veteran is already receiving the highest possible rating for wholly sensory nerve impairment.  Accordingly, a higher disability rating for the right lower extremity femoral nerve and sciatic nerve, from January 6, 2015, is unwarranted.  

Regarding an increased disability rating for the Veteran's sciatic nerve of the right lower extremity prior to January 6, 2015, the Board finds that the currently assigned 10 percent evaluation is appropriate.  During the relevant time period, the Veteran was not in constant pain and experienced only mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  Importantly, a March 2014 examiner assessed the severity of the Veteran's radiculopathy as mild incomplete paralysis.  Such a determination warrants a 10 percent disability rating.  

In making its determination, the Board has also considered the Veteran statements, made in support of his claimed for increased disability rating.  The Board notes that although the Veteran asserts progressively increased pain, his reported symptoms have been attributed to his service-connected lumbar spine degenerative disease throughout the pendency of his appeal.  Likewise, while the Veteran is competent to report on his personal knowledge of his symptoms, and his assertions are accepted as credible, he is not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria and in conjunction with which service-connected or nonservice-connected disability causes such symptoms.  Such is a medically complex matter that requires particular expertise in clinical neuropathy, which he simply does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Furthermore, the VA examiners who conducted the relevant VA examinations, are competent to provide probative opinions, took into consideration all of the Veteran's subjective complaints, his medical history, and the results of the objective neurological testing and examinations in determining the overall severity of the manifestations attributed to his service-connected femoral and sciatic nerves of the right lower extremity.  The Board finds the VA examiners' assessments of the severity of the Veteran's disability more probative than his assertions, as they provided objective findings and rationale for their opinions. 

For the foregoing reasons, the preponderance of the evidence is against increasing the Veteran's disability rating for the femoral and sciatic nerves of the right lower extremity.  These claims are accordingly denied. 

II.  Other Considerations

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran is already in receipt of TDIU for his service-connected disabilities; therefore, no further discussion is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).












ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, lumbar spine, with extrusion at L5-S1, is denied. 

Entitlement to a disability rating in excess of 20 percent for radiculopathy, right lower extremity, femoral nerve, as secondary to service-connected degenerative joint disease of the lumbar spine, with extrusion at L5-S1, is denied.

Entitlement to a disability rating in excess of 10 percent from March 18, 2014 until January 6, 2015, and 20 percent thereafter, for radiculopathy, right lower extremity, sciatic nerve, as secondary to service-connected degenerative joint disease of the lumbar spine, with extrusion at L5-S1, is denied.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


